Case 1:18-cv-00065-IMK Document 25 Filed 12/04/18 Page 1 of 2 PageID #: 69




                   UNITED STATES DISTRICT COURT
                             FOR THE
                NORTHERN DISTRICT OF WEST VIRGINIA
 KIMBERLY MALE,                  )
                                 )
               Plaintiff,        )
                                 )
     v.                          ) Case No.: 1:18-cv-00065-IMK
                                 )
 KOHL’S DEPARTMENT STORES, INC., )
               Defendant.        )
                                 )
                                 )

                               STIPULATION TO DISMISS

 TO THE CLERK:

        Pursuant to Rule 41(a)(1)(A)(ii), counsel for all parties hereto stipulate to the

 dismissal with prejudice and without cost to either party.


 /s/ Carrie Goodwin Fenwick                    /s/ John N. Ellem
  Carrie Goodwin Fenwick, Esq.                    John N. Ellem, Esq.
  Goodwin & Goodwin, LLP                          Ellem Law Office, PLLC
  PO Box 2107                                     Post Office Box 322
  Charleston, WV 25328-2107                       Parkersburg, WV 26102-0322
  (304) 346-7000                                  (304) 424-5297
  Fax: 304-344-9692                               Fax: (304) 865-1585
  Email: cgf@goodwingoodwin.com                   Email: john@ellemlawoffice.com
  Attorney for the Defendant
                                                 /s/ Richard J. Albanese
 Date: December 4, 2018                           Richard J. Albanese, Esq.
                                                  Kimmel & Silverman, P.C.
                                                  30 E. Butler Pike
                                                  Ambler, PA 19002
                                                  (267) 468-7659
                                                  Fax: (877) 788-2864
                                                  Email: teamkimmel@creditlaw.com
                                                  Attorneys for Plaintiff

                                                 Date: December 4, 2018
Case 1:18-cv-00065-IMK Document 25 Filed 12/04/18 Page 2 of 2 PageID #: 70



                                  Certificate of Service

        I hereby certify that I have served a copy of the foregoing document by Notice of
 Electronic Filing on this 4th day of December, 2018:


 Carrie Goodwin Fenwick, Esq.
 Goodwin & Goodwin, LLP
 PO Box 2107
 Charleston, WV 25328-2107
 (304) 346-7000
 Fax: 304-344-9692
 Email: cgf@goodwingoodwin.com.
 Attorney for the Defendant

                                             /s/ John N. Ellem
                                             John N. Ellem, Esq.
                                             Ellem Law Office, PLLC
                                             Post Office Box 322
                                             Parkersburg, WV 26102-0322
                                             (304) 424-5297
                                             Fax: (304) 865-1585
                                             Email: john@ellemlawoffice.com

                                             /s/ Richard J. Albanese
                                              Richard J. Albanese, Esq.
                                              Kimmel & Silverman, P.C.
                                              30 E. Butler Pike
                                              Ambler, PA 19002
                                              (267) 468-7659
                                              Fax: (877) 788-2864
                                              Email: teamkimmel@creditlaw.com
                                              Attorneys for Plaintiff
